107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Amos SAYSAY, a/k/a Amos Sayson, Plaintiff-Appellant,v.James ROBE, Chief of Police, Howard County;  Mary Levy,Employee of Howard County Police Department,Defendants-Appellees.
No. 96-7761.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1997.Decided Feb. 13, 1997.

Amos Saysay, Appellant Pro Se.
Barbara McFaul Cook, County Solicitor, Frank Todd Taylor, COUNTY SOLICITOR'S OFFICE, Ellicott City, MD, for Appellees.
Before HALL, ERVIN, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his complaint filed pursuant to 42 U.S.C. § 1983 (1994).  To the extent Appellant appeals the district court's order denying his equal protection claims without prejudice, we dismiss for lack of jurisdiction.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  As for Appellant's other claims, we have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the remainder of the order on the reasoning of the district court.  Saysay v. Robe, No. CA-96-1996-DKC (D.Md. Oct. 9, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART